Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4 and 6-21 are pending.  Claim 5 has been canceled.  Note that, Applicant’s amendment and arguments filed 12/16/21 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 9/16/21 have been withdrawn:
	The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trujillo et al (US 2014/0323383) in view of Depoot et al (US 2017/0175059) and WO2019/117902.

Trujillo et al do not teach the use of a copolymer formed from a first monomer being diallyldimethylammonium chloride or a unit dose article containing a pouch and a liquid detergent composition containing an alkanolamine, an acid, a copolymer formed from a first monomer being diallyldimethylammonium chloride, an alkali metal sulfite or bisulfite, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Depoot et al teach a multicompartment water-soluble unit dose article that includes at least a first compartment and a second compartment.  The second compartment includes a second composition that is a liquid composition, wherein the liquid composition includes less than 15% by weight of water.  See para. 13.  The 
‘902 teaches a fabric care composition, including a fabric softening agent that include polyquaternium-7, a thickener includes at least one of a polyoxyethylene sorbitol tetra stearate and an acrylate copolymer; and a cosolvent that includes alcohol ethoxylates.  See Abstract.  The fabric softening agent may be used in amounts from 0.01 to 2.5% by weight.  See para. 6.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a fabric softening agent such as polyquaternium-7 in the composition taught by Trujillo et al, with a reasonable expectation of success, because Depoot et al or ‘902 teach the use of polyquaternium-7 as a fabric softening agent in a similar composition and further, Trujillo et al teach the use of fabric softening agents in general.  
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use water in an amount, for example, of 10% by weight, in the composition taught by Trujillo et al, with a reasonable expectation of success, because Depoot et al teach the of water in an amount, for example, of 10% by weight in a similar composition and further, Trujillo et al teach the of liquid composition containing water in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a unit dose article containing a pouch and a liquid detergent composition containing an alkanolamine, an acid, a copolymer 
Note that, the Examiner asserts that the broad teachings of Trujillo et al in view of Depoot et al and ‘902 would suggest compositions having the same reduced discoloration and brightness properties as recited by the instant claims because Trujillo et al in view of Depoot et al or ‘902 teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Trujillo et al in view of Depoot et al and ‘902.  This is consistent with para. 30 and Example 1, Table 1 of the instant specification in which the components of the composition are mixed together and form a composition with the resultant properties.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Trujillo et al (US 2014/0323383) in view of Depoot et al (US 2017/0175059) and WO2019/117902 as applied to claims 1-4, 6-17, and 19-21 above, and further in view of Caggioni et al (US 8,716,213).

Caggioni et al teach a structured liquid detergent in the form of a liquid matrix made up of an external structuring system of a bacterial cellulose network; water; and surfactant system.  See Abstract.  Suitable surfactants include nonionic surfactants which may be used in amounts from about 0.1% to 20% by weight.  See columns 11-14.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use, for example, 10% by weight of a nonionic surfactant in the composition taught by Trujillo et al, with a reasonable expectation of success, because Caggioni et al teaches the use of a nonionic surfactant in an amount, for example, of 10% by weight in a similar composition and further, Trujillo et al teach the use of nonionic surfactants in general. 
Claims 1, 3, 4, 6-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (US 2015/0376550).
Ohtani et al teach a laundry detergent composition containing from 0.001% to 3% of a nonionic anti-microbial agent, and from 0.05% to 5% of a perfume microcapsule, etc.  See para. 21.  Additionally, the composition may contain a variety of adjunct ingredients such as anionic surfactants, nonionic surfactants, organic solvents, rheology modifiers, enzymes, fabric softeners, etc.  Anionic surfactants may be used in amounts from 5% to 50% by weight and include alkyl ethoxylated sulfates, etc.  Nonionic surfactants may be used in amounts from 1 to 20% by weight.  See paras. 67-70.  
Ohtani et al do not teach or suggest a unit dose article containing a pouch and a liquid detergent composition containing an alkanolamine, an acid, a copolymer formed from a first monomer being diallyldimethylammonium chloride, an alkali metal sulfite or bisulfite, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a unit dose article containing a pouch and a liquid detergent composition containing an alkanolamine, an acid, a copolymer formed from a first monomer being diallyldimethylammonium chloride, an alkali metal sulfite or bisulfite, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, 
Note that, the Examiner asserts that the broad teachings of Ohtani et al would suggest compositions having the same reduced discoloration and brightness properties as recited by the instant claims because Ohtani et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Ohtani et al.  This is consistent with para. 30 and Example 1, Table 1 of the instant specification in which the components of the composition are mixed together and form a composition with the resultant properties.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Trujillo et al in view of Depoot et al and WO2019/117902, Applicant states that Depoot et al and ‘902 do not teach compositions which are similar to the one taught by Trujillo et al.  Additionally, Applicant states that Trujillo et al teach that its liquid compositions should not contain polymeric amine at the claimed levels since Trujillo et al teach that “an amine assisted delivery system that comprises a polymeric amine and perfume raw materials release aldehydes or ketones to react with the sulfite, thereby undermining the function of prevention the Schiff-base reaction by the sulfite and causing discoloration”.  Therefore, Applicant concludes that there is a teaching away and no motivation from  (i.e., polyquaternium-7) as taught by Depoot et al and ‘902 do not function as an amine assisted delivery system for perfume as they are utilized in a different context, and would not release aldehydes or ketones to react with the sulfite.  
The Examiner asserts that Depoot et al or ‘902 are analogous prior art relative to the claimed invention and Trujillo et al since they are drawn to the same field of endeavor, namely fabric treatment/cleaning compositions, and that one of ordinary skill in the art clearly would have looked to the teachings of Depoot et al or ‘902 to cure the deficiencies of Trujillo et al.  Depoot et al or ‘902 are secondary references relied upon for their teaching of a copolymer formed from a first monomer being diallyldimethylammonium chloride.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a fabric softening agent such as polyquaternium-7 in the composition taught by Trujillo et al, with a reasonable expectation of success, because Depoot et al or ‘902 teach the use of polyquaternium-7 as a fabric softening agent in a similar composition and further, Trujillo et al teach the 
With respect to the rejection of the instant claims under 35 USC 103 using Trujillo et al in view of Depoot et al or ‘902, further in view of Caggioni et al, Applicant states that the teachings of Trujillo et al in view of Depoot et al or ‘902 are not sufficient to suggest the claimed invention that the teachings of Caggioni et al are not sufficient to remedy the deficiencies of Trujillo et al in view of Depoot et al or ‘902.  The Examiner asserts that Caggioni et al is analogous prior art relative to the claimed invention and Trujillo et al and that one of ordinary skill in the art clearly would have looked to the teachings of Caggioni et al to cure the deficiencies of Trujillo et al in view of Depoot et al or ‘902 with respect to instant claim 18.  Caggioni et al is a secondary reference relied upon for its teaching of the specific amounts of nonionic surfactant as recited by instant claim 18.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use, for example, 10% by weight of a nonionic surfactant in the composition taught by Trujillo et al, with a reasonable expectation of success, because Caggioni et al teaches the use of a nonionic surfactant in an amount, for example, of 10% by weight in a similar composition and further, Trujillo et al teach the use of nonionic surfactants in general.  Thus, the Examiner asserts that the teachings of Trujillo et al in view of Depoot et al or ‘902, further in view of Caggioni et al, are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 7, 2022, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                                                


/G.R.D/February 17, 2022